Appellant was defendant on the law side of the docket in a suit on a note, and on his motion the cause was transferred to the equity docket upon the ground of equitable defense by way of set-off not allowable in the law action. The motion was granted, and defendant filed the present bill, to which no objection was interposed, but answer filed and issue of fact thus formulated for decision.
The evidence as to amount due on the note was in sharp conflict, and there was ample foundation for the conclusion that complainant was entitled to recover no damages on account of any alleged malicious prosecution. A discussion of the evidence would serve no useful purpose. Suffice it to say that, upon due consideration thereof, the court is of the *Page 705 
opinion the conclusion of the chancellor on the facts presented is correct, and that the decree rendered should therefore be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.